REID, Judge.
This case was consolidated with the case Huddleston v. Venable et al., La.App., 186 So.2d 633. The facts were fully discussed in the companion suit, the only question being the sufficiency of the awards for damages, all medical bills being paid previously. The Trial Judge rendered judgment in favor of the plaintiff and against the defendant, Lumbermens Mutual Casualty Insurance Company, the uninsured motorist insurer of the automobile in which the plaintiff was a guest passenger, in the full sum of $2,550.-00. The plaintiff has appealed herein from this judgment, asking for an increase in this award. Defendant, Lumbermens Mutual Casualty Insurance Company has answered the appeal, seeking a reduction in the award.
Of the total award, $1,050.00 represented loss of wages at $50.00 per week for 21 weeks, this being the period during which the Trial Judge felt she was unable to work, there being no medical testimony to substantiate her disability after this. No increase in the award due to lost wages can be justified.
The remaining portion of the award may be attributed to the personal injuries to the extent of $1500.00. These injuries consisted of bruises, sprains of the right ankle and foot, with fractures of the right ankle, a bruised chin and chest, and minor bruises and abrasions according to the testimony of the attending physician. Mrs. Robison was required to have her foot placed in a cast for about twenty (20) days and to walk with the aid of crutches during this period and from four to six weeks thereafter. Therefore, an increase in the award for personal injuries is justified in the amount of $1,000.00. The total amount of judgment is increased from $2,550.00 to $3,550.00.
For these reasons the judgment of the lower court is amended by increasing the total award to $3,550.00 and as amended, it is affirmed.
Amended and affirmed.